Citation Nr: 1719413	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-39 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2009, the Board granted service connection for several of the Veteran's then pending claims. Subsequent to the Board's September 2009 adjudication, the Veteran perfected an appeal for additional claims, including the issue of entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee, which were then merged into the Veteran's appeal. 

In November 2012, the Board denied the Veteran's claims of entitlement to service connection for frostbite of the feet, entitlement to an increased rating for residuals of a shell fragment wound to the left knee, and entitlement to an initial compensable rating for residuals of a shell fragment wound to the right upper arm. The Board then found that the issue of entitlement to a TDIU was raised by the record. The Veteran's claims of entitlement to service connection for a balance disorder, to include as secondary to service-connected residuals of a shell fragment wound to the left knee and entitlement to a TDIU were remanded for additional development. These two issues have since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's November 2012 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain an addendum opinion. 

Here, the Veteran has contended, including in his September 2010 substantive appeal for example, that his balance disorder is secondary to his service-connected knee disability. The record shows the Veteran has been diagnosed with acute vertigo and labyrinthitis in a March 2003 private medical report, disequilibrium in a June 2003 private medical record, and impaired dynamic standing balance in a March 2012 VA treatment record. There is no dispute he is service-connected for a left knee disability.

Of particular importance is whether the Veteran's balance disorder is of genetic origin. In an October 2007 private medical report, the examining physician noted a suspicion of a mild genetic cerebellar ataxia, which would account for his lifelong balance symptoms and their slow progression. Congenital or developmental defects are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015). However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury). See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Additionally, VA's General Counsel held that the existence of a hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. Id. The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at some time in his life, did not constitute having the disease. Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease. See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43, 253 (Oct. 26, 1990)

Therefore, even if it is determined during service that a Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009). Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that both the congenital disease preexisted service and was not aggravated in service. 

This matter was partially addressed in the Board's November 2012 remand. Pursuant to the remand, the Veteran was afforded another VA examination in March 2016. The examiner determined that the Veteran's claimed condition was less likely than not incurred or caused by the claimed in service event, injury or illness. The examiner commented that the Veteran reported developing mild limb ataxia in his youth prior to military service, which had insidiously progressed over time. The examiner diagnosed the Veteran with congenital cerebellar ataxia. With regards to the Veteran's condition, the examiner commented that it "is a congenital disorder [emphasis added] and I cannot find any aggravating factors related to his military service. It is less likely than not that [the Veteran's] congenital cerebellar ataxia i.e. balance disorder was aggravated by superimposed injury during military service, which includes combat service."

Unfortunately, the Board finds the examiner's classification of the Veteran's congenital cerebellar condition as a "disorder" inadequate for rating purposes. Particularly, the examiner did not distinguish whether the Veteran's congenital cerebellar ataxia was considered a "disease" or "defect." Similarly, the examiner did not provide an adequate medical opinion addressing (1) whether the Veteran's military service aggravated the Veteran's congenital cerebellar ataxia beyond its normal progression, and (2) whether he incurred a superimposed disease or injury during service which aggravated his cerebellar ataxia beyond its normal progression. Instead, it appears that the examiner combined aspects of both a disease and defect when rendering his opinion. Additionally, if the Veteran's congenital cerebellar ataxia is considered a disease, the presumption of soundness may attach and VA must show by clear and unmistakable evidence both the congenital disease preexisted service and was not aggravated in service. This was never addressed by the examiner and must be done so prior to adjudication by the Board. 

The TDIU claim is also inextricably intertwined with the other remanded claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand of the TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant medical treatment records. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the claims folder.

2. Thereafter, obtain an addendum opinion from the March 2016 VA examiner (or a similarly situated examiner) to determine the nature and etiology of his current cerebellar ataxia. The electronic claims files and all pertinent records must be made available to the examiner and the examiner must indicate in the examination report that these records have been reviewed.

After review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide opinions as to the following:

a) Is the Veteran's current cerebellar ataxia a congenital or developmental defect, OR a congenital or developmental disease?

b) If the Veteran's current cerebellar ataxia, is deemed to be a congenital or developmental defect, the examiner must opine as to whether there was any superimposed disorder during the Veteran's active duty service.

c) If the Veteran's current cerebellar ataxia is deemed to be a congenital or developmental disease, does the evidence of record clearly and unmistakably show that the disease existed prior to the Veteran's entrance into active duty? If so, what evidence supports that conclusion?

(d) With respect to any such congenital disease that the examiner finds existed prior to the Veteran's entrance into active duty, is there clear and unmistakable evidence that the disease was not aggravated during active service? The term "aggravation" means an increase in disability during active service beyond the natural progress of the preexisting condition. If so, what evidence supports that conclusion?

e) If not congenital, the examiner should offer comments and an opinion addressing whether it is at least as likely as not that the Veteran's cerebellar ataxia is in any way causally related to, or has been aggravated (permanently made worse) by, his service-connected disabilities, including left knee, left thigh and right thigh disabilities, and tinnitus. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim, including the issue of a TDIU. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


